DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2022 has been entered.

Status of Claims
Claims 1-4, 22 and 29 are amended.
Claims 7-20 are canceled.
Claims 1-6 and 21-34 are pending.

Response to Remarks
35 U.S.C. § 112(a) and 35 U.S.C. § 112(b)
The standing rejections have been withdrawn, however new grounds of rejection have been made.

35 U.S.C. § 102 and 35 U.S.C. § 103
Applicant’s amendments to the claims have overcome the previous rejections.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 22 recites “forwarding, by the trusted execution environment, the re-encrypted configuration file to the CPU for enabling one or more of the plurality of functional features based on the re-encrypted configuration file”. The PGPub discloses that the CPU installs the encrypted configuration file into a flash memory, which causes features to be enabled by causing registers to be flipped (see para 63, "The HPA installs the encrypted CCF file into the flash memory 430, which causes the provisioned features to be enabled (545) ... The installation of the CCF file into the flash memory 430 causes registers relating to the provisioned features to be flipped, thereby identifying the provisioned features as enabled"). However, the PGPub is silent with respect to how installation of an encrypted file without any decryption would cause features to be enabled by causing registers to be flipped. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “for enabling one or more of the plurality of functional features based on the re-encrypted configuration file” is to be performed. See MPEP 2161.01.
Claims 23-28 are also rejected as they depend from claim 22.


The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-6, 21, 24-25 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclaimed Essential Matter
Claim 1 recites "forward the configuration file to the CPU” and “install the configuration file to a flash memory to enable one or more of the plurality of functional features based on the installation of the configuration file”. However, the PGPub discloses that it is essential that the configuration file is re-encrypted prior to forwarding to the CPU and installing to a flash memory (See paras 62-63, "the trusted application re-encrypts the CCF", "The trusted application then forwards both the re-encrypted CCF ... to the HPA operating on the CPU 422" and "The HPA installs the encrypted CCF file into the flash memory"). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. As such, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)).
Claim 29 recites "enabling, by the trusted execution environment circuitry, one or more of the plurality of functional features by forwarding the configuration file to the CPU …”. However, the PGPub discloses that it is essential that the configuration file is re-encrypted prior to forwarding to the CPU by the trusted execution environment circuitry and essential that the re-encrypted configuration file is installed to a flash memory by the CPU in order for a functional feature to be enabled (See paras 62-63, "the trusted application re-encrypts the CCF", "The trusted application then forwards both the re-encrypted CCF ... to the HPA operating on the CPU 422" and "The HPA installs the encrypted CCF file into the flash memory"). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. As such, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)).
Claim 32 recites "forwarding, by the trusted execution environment circuitry, the log file to the CPU; and forwarding, by the CPU, the log file to the server”. However, the PGPub discloses that it is essential that the log file is first encrypted prior to being forwarded to the CPU by the trusted execution environment circuitry and subsequently forwarded to the server by the CPU (See paras 62-63, "the trusted application ... generates a log file that is encrypted with the session encryption key", "The trusted application then forwards ... the encrypted log file to the HPA operating on the CPU 422" and "the HPA forwards the encrypted log (560) file to the production system 116 at the OEM server 300"). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. As such, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)).
Claims 2-6, 21 and 30-34 are also rejected as they depend from either claims 1 or 29.

Unclear Scope
Claim 24 recites "generating, by the trusted execution environment, a log file that includes the configuration file …”. However, it is unclear whether “the configuration file” in this limitation is referring to the “encrypted configuration file” from claim 22, the “decrypted configuration file” from claim 22, or the “re-encrypted configuration file” from claim 22. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 25 is also rejected as it depends from claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685